EARTH OIL SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) FINANCIAL STATEMENTS September 24, 2009 EARTH OIL SERVICES, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS TABLE OF CONTENTS PAGE (S) BASIC FINANCIAL STATEMENTS Independent Auditor's Report 1 Balance Sheet as of September 24, 2009 2 Statement of Operations for the Period August 21, 2009 (Inception) Through September 24, 2009 and Cumulative Since Inception 3 Statement of Changes in Stockholders’ Equity for the Period August 21, 2009 (Inception) Through September 24, 2009 4 Statements of Cash Flows for the Period August 21, 2009 (Inception) Through September 24, 2009 and Cumulative Since Inception 5 Notes to the Financial Statements 6-12 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Management of Earth Oil Services, Inc.
